NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4358-18T1

EMMANUEL SANJUANELO,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted October 5, 2020 – Decided October 28, 2020

                   Before Judges Fasciale and Rothstadt.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Emmanuel Sanjuanelo, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Emmanuel Sanjuanelo, an inmate in state prison, appeals from an April

23, 2019 final agency decision by defendant, the New Jersey Department of

Corrections (DOC), rejecting his challenge to the DOC's Institutional

Classification Committee's (ICC) determination of his objective classification

score (OCS) under N.J.A.C. 10A:9-2.6, which the DOC used to establish his

custody status while incarcerated. In 2019, the ICC applied five points against

Sanjuanelo based upon a 2010 *004 institutional adjudication for fighting that

he argues prevented him "from being eligible for reduced custody status and/or

a community release program."

      According to Sanjuanelo, in 2019, the ICC misread N.J.A.C. 10A:9-

2.6(b)(3) by not limiting its consideration of his institutional discipline reports

of violence to the immediately preceding five years. The DOC maintains that

its regulation allows it to consider institutional reports for the preceding five

years of incarceration, excluding time while released. After reviewing the

record before us, and mindful of the relevant standard of review, we affirm. 1


1
  Sanjuanelo's appeal arises from the ICC's March 2019 initial classification of
plaintiff. Both parties argued in their briefs that N.J.A.C. 10A:9-2.6 governed
the plaintiff's 2019 classification. However, N.J.A.C. 10A:9-2.6 governs only
reclassifications for existing inmates whose status is subject to a review for the
reasons stated in N.J.A.C. 10A:9-2.3(b). Initial classifications for "newly
admitted inmates," N.J.A.C. 10A:9-2.3(a)(1), are instead governed by N.J.A.C.


                                                                           A-4358-18T1
                                        2
      The facts are undisputed. In February 2010, while incarcerated for an

earlier conviction, Sanjuanelo was found guilty of fighting with a fellow inmate.

At that time, when determining Sanjuanelo's OCS, the ICC assessed him five

points for the fight. In 2012, he was released from prison.

      In 2019, Sanjuanelo returned to prison on a new conviction. In March

2019, the ICC again assessed him five points on the OCS for the same 2010

institutional offense. Sanjuanelo submitted an internal grievance challenging

the assessment, claiming that under N.J.A.C. 10A:9-2.6(b)(3), the ICC could

only consider conduct occurring within the preceding five calendar years, which

would exclude his 2012 offense. The ICC disagreed and explained that the five-

year period referred to in the regulation meant the preceding five years of

incarceration, excluding any time in which Sanjuanelo was released.

      Sanjuanelo filed an administrative appeal challenging the ICC's

interpretation of the regulation. On April 23, 2019, the DOC denied his appeal

after concluding the ICC correctly calculated the five-year period based on time

incarcerated. This appeal followed.



10A:9-2.4. Because the cited language from N.J.A.C. 10A:9-2.6(b)(3)
regarding consideration of prior institutional violence for reclassification is
identical to that in the corresponding regulation for initial classifications,
N.J.A.C. 10A:9-2.4(c)(4), we evaluate Sanjuanelo's claims as if made with
respect to the latter regulation.
                                                                         A-4358-18T1
                                       3
      Upon admission to prison, an inmate begins the initial classification

process. N.J.A.C. 10A:9-2.1(b). At the end of that process, a male inmate

appears before the ICC where his custody status and correctional facility

assignment are decided. N.J.A.C. 10A:9-2.1(f). The DOC has six categories of

custody status:    close custody, maximum custody, medium custody, gang

minimum custody, full minimum custody, and community custody. N.J.A.C.

10A:9-4.1(a).

      The ICC utilizes an objective classification scoring instrument for male

inmates, which includes assessment scales that are used to generate the inmate's

classification score. N.J.A.C. 10A:9-2.4(c). The assessment scales are: severity

of the offense scale, escape history scale, institutional violence scale, prior

felony convictions scale, and the stability factors scale. Ibid. In reviewing those

scales, the ICC must assess and assign points to certain objective criteria. O nly

inmates with a "score of four points or less shall indicate a recommendation for

placement into minimum custody status." N.J.A.C. 10A:9-2.4(a)(3).

      N.J.A.C. 10A:9-2.4 defines the "[o]bjective criteria for the Initial

Instrument for Male Inmates." Among the criteria is an inmate's "[h]istory of

institutional violence based on institutional disciplinary reports and/or criminal

convictions for any . . . offenses during the previous five years of incarceration


                                                                           A-4358-18T1
                                        4
from the date of review." N.J.A.C. 10A:9-2.4(c)(4) (emphasis added). N.J.A.C.

10A:9-2.6(b)(3), as discussed by the parties, uses the identical language.

Institutional violence, under both, includes "*004 fighting with another person."

N.J.A.C. 10A:9-2.4(c)(4)(iv).

      Although an inmate has no right to reduced custody status, N.J.A.C.

10A:9-4.2, and although the ICC is not obligated to grant full minimum custody

status even if an inmate qualifies, N.J.A.C. 10A:9-4.6(c), the DOC's decision to

deny reduced custody status must not be arbitrary, capricious or unreasonable,

or unsupported by credible evidence in the record. Henry v. Rahway State

Prison, 81 N.J. 571, 579–80 (1980); White v. Fauver, 219 N.J. Super. 170, 180

(App. Div.), modified sub. nom. Jenkins v. Fauver, 108 N.J. 239 (1987).

      Against this background, we consider Sanjuanelo's contention that the

DOC erred when it determined its regulation requires the ICC to consider an

inmate's preceding five years of incarceration when classifying the inmate's

status in prison.

      At the outset, we note the limited nature of our review.          See In re

Stallworth, 208 N.J. 182, 194 (2011). We "afford[] a 'strong presumption of

reasonableness' to an administrative agency's exercise of its statutorily delegated

responsibilities." Lavezzi v. State, 219 N.J. 163, 171 (2014) (quoting City of


                                                                           A-4358-18T1
                                        5
Newark v. Nat. Res. Council, Dep't of Env't Prot., 82 N.J. 530, 539 (1980)).

Thus, "[w]ithout a 'clear showing' that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record, an administrative

agency's final . . . decision should be sustained, regardless of whether a

reviewing court would have reached a different conclusion in the first instance."

Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 9

(2009). "[W]e will uphold an agency's decision 'unless there is a clear showing

that it is arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record.'" J.B. v. N.J. State Parole Bd., 229 N.J. 21, 43 (2017) (quoting In re

Herrmann, 192 N.J. 19, 27–28 (2007)).

      Our review of agency determinations "is guided by three major inquiries:

(1) whether the agency's decision conforms with relevant law; (2) whether the

decision is supported by substantial credible evidence in the record; and (3)

whether, in applying the law to the facts, the administrative agency clearly erred

in reaching its conclusion." Twp. Pharmacy v. Div. of Med. Assistance &

Health Servs., 432 N.J. Super. 273, 283–84 (App. Div. 2013) (citing Stallworth,
208 N.J. at 194).

      However, "we are 'in no way bound by the agency's interpretation of a

statute or its determination of a strictly legal issue.'" U.S. Bank, N.A. v. Hough,


                                                                               A-4358-18T1
                                          6
210 N.J. 187, 200 (2012) (quoting Univ. Cottage Club of Princeton N.J. Corp.

v. N.J. Dep't of Env't Prot., 191 N.J. 38, 48 (2007)). We consider those issues

de novo. L.A. v. Bd. of Educ. of Trenton, 221 N.J. 192, 204 (2015).

      "Nonetheless," because we recognize a state agency's "experience and

specialized knowledge [in] . . . administering and regulating a legislative

enactment within its field of expertise," "we 'defer to an agency's interpretation

of both a statute and implementing regulation, within the sphere of the agency's

authority, unless the interpretation is plainly unreasonable.'" Ardan v. Bd. of

Review, 231 N.J. 589, 604 (2018) (quoting In re Election Law Enf't Comm'n

Advisory Op. No. 01-2008, 201 N.J. 254, 262 (2010)). "Accordingly, it is 'a

rare day when an agency cannot give a plausible interpretation for one of its own

regulations.'" In re Eastwick Coll. LPN-RN Bridge Program, 225 N.J. 533, 542

(2016) (quoting U.S. Bank, N.A., 210 N.J. at 203–04).

      In our de novo review of an agency's interpretation of one of its

regulations, "[w]e interpret a regulation in the same manner that we would

interpret a statute." Ibid. (alteration in original) (quoting U.S. Bank N.A., 210
N.J. at 199).

            Every exercise of statutory interpretation is nothing
            more than an effort to effectuate the intent of the
            Legislature. . . . In determining whether [an agency's]
            interpretation of [a regulation] was "plainly

                                                                          A-4358-18T1
                                        7
             unreasonable," we necessarily must first turn to the
             words of the [regulation], "giving them their ordinary
             and commonsense meaning." . . . If the [regulation's]
             words manifest the Legislature's intent, we ordinarily
             look no further. . . . However, we may resort to
             extrinsic evidence, such as legislative history, if a plain
             reading of the [regulation] would lead to a result that is
             either absurd or at odds with the overall [regulatory]
             scheme.

             [In re Election Law, 201 N.J. at 262–63 (citations and
             internal quotation marks omitted).]

      Here, the disputed regulation states plainly that, among other objective

criteria, the prisoner's "[h]istory of institutional violence" to be considered under

the regulations is limited not to the previous five years but to "the previous five

years of incarceration from the date of review." As the DOC explains, the

regulation on its face permits the agency to consider the last five years of

behavior while incarcerated, regardless of when the last five years occurred, in

order to best predicate the risk posed by the prisoner. The history of violence

while incarcerated is vital to the classification process when trying to determine

the nature of the type of custody into which the prisoner can be safely placed.

We find nothing unreasonable about the DOC's interpretation of the regulation's

plain language or its explanation as to why the regulation applies to the most

recent five years of imprisonment.



                                                                             A-4358-18T1
                                         8
      We are not persuaded otherwise by Sanjuanelo's contention that reading

other portions of the regulations demonstrates the DOC's error. Specifically, he

argues that the portion of the regulation that states "years from the date of

review" clearly means calendar years as defined in N.J.S.A. 1:1-2 ("the word

'year' means a calendar year"), and because another portion of the regulation,

N.J.A.C. 10A:9-2.6(b)(5) ("Number of disciplinary reports within the previous

18 months of incarceration prior to review, to include previous incarcerations "),

states that previous incarcerations are included, the absence of "to include

previous incarcerations" in (b)(3) means that a history of violence from prior

incarcerations is not to be considered where the incarceration did not occur

within five calendar years of the review.

      Sanjuanelo's argument in this regard is premised on his failure to consider

the disputed regulation's provision that defines the time period as "the previous

five years of incarceration from the date of review" and that, to the extent the

regulation imposes two different time periods for two different factors, it does

so to reflect, as the DOC explains, "the heightened significance that [it] places

upon an inmate's history of violence while incarcerated." There is nothing

unreasonable about that explanation nor is it inconsistent with the plain language

of the regulation.


                                                                          A-4358-18T1
                                        9
      Applying our deferential standard of review, we have no cause to disturb

the DOC's decision as its determination conformed to the law.

      Affirmed.




                                                                      A-4358-18T1
                                     10